DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 4 has been cancelled.

	Claim 1, line 5, “at least one battery” has been replaced with -- two batteries --.
Claim 1, last line, after “hole plate strip” has been inserted with -- ,
wherein the two batteries of hole plate strips are arranged in parallel with a distance between each other shielded or masked against the access of the vapor depositing as a coating on the object to be coated and therefore form a masked interior space between one another which is free from vapor deposition --.

Claim 14, line 1, after “a method” has been inserted -- using the apparatus of claim 1 --.

Authorization for this examiner’s amendment was given in a telephone interview with Melanie Rauch 08/13/2021.

	Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
	The prior arts of records, IDS US 5350455 teaches one row/battery of clamping jaws 4 (a pair of hole plate strips). IDS 20130273398 teaches two set of parallel of holder wall 143 (two batteries of hole plate strips), but it is non-analogous art and cannot be combined with ‘455. IDS US 20090095215 (Fig. 1) teaches substrate 4 between two parallel inner longitudinal spars 5 hold by two opposing set holding elements 2. The issue is whether the substrate 4 extends pass the inner longitudinal spar 5 before in contact with the holding element 2 (not clear from Fig. 1). US 20090095215 teaches that “The ends of the holding elements 2 protruding beyond the inner longitudinal spar 5 are designed conical and serve to accommodate one end of a tubular substrate 4”, therefore, it is not. 
Prior art US 6511268 is cited for reversible drill bit/screw bit (Fig. 2). US 20110081215 is cited for hard coating on one end of drill (Fig. 1, [0027]). US 5653812 is cited coating apparatus coating drill 13 one end at a time (Figs. 1-4), likewise for US 5096736 (Fig. 1). There is not teaching of coating both ends of drill simultaneously to motivate the changing of 20090095215 to extend substrate beyond the two parallel inner longitudinal spars 5. 


“wherein the two batteries of hole plate strips are arranged in parallel with a distance between each other shielded or masked against the access of the vapor depositing as a coating on the object to be coated and therefore form a masked interior space between one another which is free from vapor deposition” in the context of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KEATH T CHEN/Primary Examiner, Art Unit 1716